                 Case 2:20-cr-00148-JLR Document 39-1 Filed 12/23/20 Page 1 of 2



1                                                                                          Judge Robart
2

3

4

5

6

7

8

9

10

11                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
12
     UNITED STATES OF AMERICA,                  )
13                                              )
                                                )             NO. CR20-148JLR
14                                  Plaintiff,  )
                 v.                             )             ORDER ON JACKSON’S
15                                              )             MOTION FOR VIDEO OR
                                                )             TELEPHONIC PLEA HEARING
16                                              )
     KELLY T. JACKSON,                          )
17                                              )
                                    Defendant. )
18   __________________________________________ )
19           THE COURT has considered the unopposed motion to proceed with a guilty plea hearing by
20
     video or telephone conference, all the records in this case, and the General Orders currently in effect.
21
             THE COURT FINDS that the circumstances as set forth in the defense’s motion warrant a
22
     guilty plea hearing by video, and that the hearing may take place as soon as practical because further
23

24   delays in this case would cause “serious harm to the interests of justice,” see General Order No. 04-

25   20 (3/30/20), for the reasons set forth in the unopposed motion.

26   ORDER - 1

27                                                                                    ROBERT W. GOLDSMITH
                                                                                        Attorney at law
28                                                                                      705 Second Ave.
                                                                                     Seattle, WA 98104
                                                                                        (206) 623-1592
                 Case 2:20-cr-00148-JLR Document 39-1 Filed 12/23/20 Page 2 of 2



1            THE COURT NOW ORDERS that the parties may proceed with a plea hearing by
2    video/telephone conference, consistent with current procedures established by this Court, and directs
3
     the parties to consult with one another and the Court to schedule such a hearing at a mutually
4
     acceptable date and time.
5

6

7
     DATED this ____ day of _________________ 2020.
8

9

10
                                                          ________________________________
11                                                        JAMES L. ROBART
                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15   Presented by:

16

17
     __/s/_R. Goldsmith_____________________
18
     Robert Goldsmith
19   Attorney for defendant

20

21

22

23

24

25

26   ORDER - 2

27                                                                                   ROBERT W. GOLDSMITH
                                                                                       Attorney at law
28                                                                                     705 Second Ave.
                                                                                    Seattle, WA 98104
                                                                                       (206) 623-1592
